Exhibit 10.19
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT dated as of September 26, 2008, by and between INTERSTATE HOTELS
& RESORTS, INC., a Delaware corporation ((the “Company”), INTERSTATE MANAGEMENT
COMPANY, L.L.C., a Delaware limited liability company (the “LLC”) and any
successor employer, and Leslie Ng (the “Executive”), an individual residing at
                          , to that Employment Agreement dated September 26,
2005 (“Original Agreement”).
     WHEREAS the Company and the LLC desire to continue to employ the Executive
in the capacity of Chief Investment Officer, and the Executive desires to be so
employed.
     Now, therefore, in consideration of the mutual covenants set forth herein
and other good and valuable consideration the parties hereto hereby agree as
follows:
1. Section 1 of the Original Agreement is hereby deleted and replaced in its
entirety by the following:
          Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term of
three (3) years, commencing on September 26, 2008 (the “Commencement Date”), and
ending on September 25, 2011 unless terminated earlier in accordance with
Section 4 of the Original Agreement; provided that such term shall automatically
be extended from time to time for additional periods of one calendar year from
the date on which it would otherwise expire unless the Executive, on the one
hand, or the Company and the LLC, on the other, give notice to the other party
and parties prior to such date that it elects to permit the term of this
Agreement to expire without extension on such date. (The initial term of this
Agreement as the same may be extended in accordance with the terms of this
Agreement is hereinafter referred to as the “Term”).
2. Section 3(a) of the Original Agreement is hereby deleted and replaced in its
entirety by the following:
     “(a) Beginning September 26, 2008, the Company and the LLC will pay the
Executive a base salary at an aggregate annual rate of $330,000 through
December 31, 2008 and, effective January 1, 2009, at an aggregate annual rate of
$350,000, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Once increased, such base salary may not be
decreased. Such salary shall be paid in periodic installments in accordance with
the Company’s standard practice, but not less frequently than semi-monthly.”

 



--------------------------------------------------------------------------------



 



3. Section 3(c) of the Original Agreement is hereby deleted and replaced in its
entirety by the following:
     “(c) In addition to the bonus referenced in Paragraph 3(b) above, Executive
will be eligible to participate in the Company’s Development Incentive Plan on
terms agreed to by the Chief Executive Officer. The Executive’s participation in
the Development Incentive Plan may not be decreased.
4. Section 3(g) of the Original Agreement is hereby deleted and replaced in its
entirety by the following:
     “(g) The Company and the LLC will reimburse the Executive, in accordance
with its standard policies from time to time in effect, for all out-of-pocket
business expenses as may be incurred by the Executive in the performance of his
duties under this Agreement. In addition, at the Executive’s election, the
Company will (a) allow the Executive to use the apartment leased by the company
for traveling executives in the Washington, D.C. metropolitan area, with a
monthly rent not to exceed $2,500, for use by the Executive, based on
availability of the apartment, while the Executive is in the Washington, D.C.
metropolitan area or (b) pay to Executive a monthly housing allowance of $2,500.
The election of (b) is taxable income to Executive and shall not be grossed up
by the Company.”
5. The parties hereby acknowledge and agree that there are no breaches or
defaults of the Original Agreement by either party, and each party forever
waives and releases the other from any right it may have had to terminate the
Original Agreement prior to the date of this Amendment.
6. All capitalized terms used herein as defined terms which are not defined
herein but which are defined in the Original Agreement shall have the meanings
given to them in the Original Agreement.
7. Except as expressly amended hereby, all of the provisions, terms, and
conditions contained in the Original Agreement shall remain in full force and
effect and are hereby ratified by the parties.
8. This Amendment may be executed in any number of counterparts each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument. Signatures on this Amendment shall be
deemed to be original signatures for all purposes of this Amendment.
[Signatures appear on the following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

                  EXECUTIVE:    
 
                /S/ Leslie Ng                   Leslie Ng    
 
           
 
                COMPANY:    
 
                INTERSTATE HOTELS & RESORTS, INC.    
 
           
 
  By:        /S/ Christopher Bennett
 
        Name: Christopher Bennett         Title: EVP & General Counsel    
 
                LLC:    
 
                INTERSTATE MANAGEMENT COMPANY, LLC    
 
                By: Interstate Operating Company, L.P., a member    
 
                By:  Interstate Hotels & Resorts, Inc.,
its general partner    
 
           
 
  By:        /S/ Christopher Bennett
 
        Name: Christopher Bennett         Title: EVP & General Counsel    

 